Title: To George Washington from Colonel Stephen Moylan, 22 July 1777
From: Moylan, Stephen
To: Washington, George



Dear Sir
Elizabethtown [N.J.] July 22d 1777

I received your favor of yesterday a little after midnight, and agreeable to your orders, shall return to my old Station, which I assure your Excellency is a very exposed one for horse alone to be at, if there were one hundred Infantry Stationd at Amboy & the proper places near it, and fifty men to be Stationd at the ferrys it woud not only be a Security to the horse, and the Inhabitants but prevent an unlawful intercourse between the Island and the main which it is impossible for horse totally to put a Stop to, you have assignd a greater lenght of Coast for me to Guard, than Colonel Dayton has, with his own and Col. Ogdens Regiments, if your Excellency woud be pleasd to order one hundred & fifty men to be Sent up to me, I think it woud be for the public Service.
I just recd the inclosed report of yesterday and General Forman’s Letter, to their Contents I beg leave to reffer You. I am Dear Sir your most obliged H. St

Stephen Moylan

